Case: 21-30742     Document: 00516552633         Page: 1     Date Filed: 11/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                  No. 21-30742                              FILED
                                Summary Calendar                    November 21, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jason W. Harper,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:13-CR-231-1


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jason W. Harper, federal prisoner # 16667-035, appeals the district
   court’s denial of his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A). He argues that the district court abused its discretion in
   finding that he did not establish extraordinary and compelling reasons for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30742      Document: 00516552633          Page: 2    Date Filed: 11/21/2022




                                    No. 21-30742


   release and in alternatively concluding that the 18 U.S.C. § 3553(a) factors
   weighed against a sentence reduction.
          Harper has not shown that the district court abused its discretion in
   denying relief. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020). His challenges to the district court’s balancing of the § 3553(a) factors
   are unpersuasive. See id. at 694. Furthermore, because the district court’s
   independent § 3553(a) analysis supports the denial of his motion, it is
   unnecessary to consider Harper’s arguments challenging the district court’s
   conclusion that he failed to show extraordinary and compelling reasons
   warranting relief. See United States v. Jackson, 27 F.4th 1088, 1093 n.8 (5th
   Cir. 2022); Ward v. United States, 11 F.4th 354, 360-62 (5th Cir. 2021).
   Accordingly, the judgment of the district court is AFFIRMED.




                                          2